Citation Nr: 0216394	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  02-03 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for a corneal scar of 
the left eye, currently evaluated as 10 percent disabling.


(The underlying issue of entitlement to service connection 
for PTSD will be the subject of a later decision by the Board 
of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to August 
1976.

This matter comes before the Board on appeal from an April 
2000 rating decision by the RO that denied a claim of 
entitlement to an increased rating for a corneal scar of the 
left eye and a claim of entitlement to service connection for 
PTSD.  

The application to reopen a claim of service connection for 
PTSD is granted by the decision set out below.  The Board is 
undertaking additional development on the underlying issue of 
entitlement to service connection pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When the 
additional evidentiary development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response from the veteran, the Board 
will prepare a separate decision addressing this issue.

In a written statement of February 2000, the veteran raised 
the issue of entitlement to service connection for scars on 
the chest and left forearm.  In the veteran's notice of 
disagreement filed in April 2001, the veteran's 
representative raised the issue of whether new and material 
evidence had been submitted to reopen a previously denied 
claim of service connection for right eye disability.  These 
issues have not yet been addressed by the RO and are 
consequently referred to the RO for appropriate action.



FINDINGS OF FACT

1.  In October 1996, the RO denied a claim of service 
connection for PTSD.  The veteran was notified of the denial, 
but did not initiate an appeal.  

2.  Certain new evidence received since the October 1996 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
PTSD.

3.  The veteran's service-connected left eye disability is 
currently manifested by two circular scars in the cornea and 
corrected visual acuity of 20/30 in the left eye.

4.  Service connection for any right eye loss of vision has 
not been established.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been submitted.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

2.  An increased rating for a corneal scar of the left eye is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.20, 4.27, 4.75, 4.84a (Diagnostic 
Code 6078) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran's current claim of service connection for PTSD is 
not his first such claim.  By rating action of October 1996, 
the RO denied a claim of service connection for PTSD.  The RO 
notified the veteran of that decision, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

More recently, by rating action of April 2000, the RO denied 
the veteran's claim of service connection for PSTD.  He was 
informed of the denial and filed the present appeal.  

As the October 1996 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103, the 
claim may now be reopened only if new and material evidence 
has been submitted since the last final disallowance-October 
1996.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his claim.

The Board has reviewed the additional evidence associated 
with the claims folder since the October 1996 RO denial, and 
finds that new and material evidence has been received.  

The specified basis for the denial of service connection for 
PTSD in October 1996 was that there was no evidence of a 
diagnosis of PTSD.  The evidence obtained in connection with 
the veteran's attempt to reopen includes, of particular 
interest, a VA progress note received in April 2001, 
reflecting that the veteran had problems with what was 
characterized as PTSD.  The note reflects that the desired 
outcome, with a target date of July 2000, was no 
hospitalizations and a report of three techniques for dealing 
with symptoms of PTSD.  The note also indicates that the 
veteran had applied to Topeka's PTSD program and that he was 
still waiting for acceptance.  What is different about this 
newly received evidence is that it now includes an indication 
that the veteran experiences PTSD symptoms, something that 
was not shown previously by the medical evidence.  This 
evidence is new and material as defined by 38 C.F.R. 
§ 3.156(a).  In short, it tends to support the veteran's 
claim in a manner different from the evidence previously of 
record.  Consequently, the new evidence bears directly and 
substantially upon the issue at hand; it is neither 
duplicative nor cumulative, and is so significant that it 
must be considered in order to decide fairly the merits of 
the underlying claim.  38 C.F.R. § 3.156(a).  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence under 38 C.F.R. § 3.156(a).  To this 
extent, the appeal is allowed.

Increased Rating

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  In addition, when an 
unlisted condition is encountered, it is permissible to rate 
it under a closely related disease or injury in which not 
only the function affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002). 

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Historically, the RO granted the veteran's claim of service 
connection for a corneal scar of the left eye in November 
1976.  The Board notes at the outset that, since the 
10 percent rating for service-connected corneal scar of the 
left eye has been in effect for at least 20 years--in fact, 
since August 1976--such rating is protected and not subject 
to being reduced unless there is evidence of fraud.  
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) (2002).  

Where service connection is in effect for only one eye, the 
visual acuity in the non-service-connected eye is considered 
to be normal (20/40 or better) unless there is blindness.  
See 38 U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.84a (Diagnostic 
Code 6079).  When a veteran has blindness in one eye which is 
rated as service connected and non-service-connected 
blindness in the other eye, the rating shall be evaluated as 
if both disabilities were service connected.  Absent total 
blindness, visual acuity in the non-service-connected eye is 
considered to be normal.  Id.  

Visual acuity is to be measured based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of 
spherical correction between the two eyes, or in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2002).

The veteran's service-connected corneal scar of the left eye 
is currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.84a (Diagnostic Code 6078) 
(2002), which provide that the disability is rated for loss 
of vision, if any.  Loss of vision is rated pursuant to 
38 C.F.R. § 4.84a (Diagnostic Codes 6061-6079) (2002).  As 
service connection is not in effect for decreased vision in 
the right eye, vision in that eye is considered to be 20/40 
or better for rating purposes.  Visual acuity of the service-
connected left eye is evaluated as noncompensably disabling 
where vision is 20/40 in both eyes.  38 C.F.R. § 4.84a 
(Diagnostic Code 6079) (2002).  A 10 percent evaluation is 
warranted where vision is 20/50 in one eye and 20/40 in the 
other eye.  Id.  In order for a higher rating of 20 percent 
to be warranted, the evidence would have to show corrected 
visual acuity in one eye of 20/70, and corrected visual 
acuity of 20/50 in the other eye; or corrected visual acuity 
in one eye of 20/100, and corrected visual acuity of 20/50 in 
the other eye; or corrected visual acuity in one eye of 
20/200, and corrected visual acuity of 20/40 in the other 
eye.  38 C.F.R. § 4.84a (Diagnostic Codes 6077, 6078) (2002).  

Based on the evidence of record, the Board finds that an 
increased rating for a corneal scar of the left eye is not 
warranted.  The record shows that, when examined by VA in May 
2002, the veteran was found to have visual acuity of 20/25 in 
the right eye and 20/30 in the left eye.  He also had two 
circular scars in the cornea of the left eye.  Clearly, this 
level of visual acuity is not so severe as to warrant the 
assignment of more than a 10 percent rating.  In other words, 
the veteran does not have corrected visual acuity in one eye 
of 20/70, and corrected visual acuity of 20/50 in the other 
eye; or corrected visual acuity in one eye of 20/100, and 
corrected visual acuity of 20/50 in the other eye; or 
corrected visual acuity in one eye of 20/200, and corrected 
visual acuity of 20/40 in the other eye.  38 C.F.R. § 4.84a 
(Diagnostic Codes 6077, 6078) (2002).  

The Board has also considered that eye disorders may be rated 
based on contraction of visual fields.  38 C.F.R. §§ 4.76, 
4.76a (2002).  Nevertheless, the May 2002 VA examination 
findings do not show that the veteran has any other eye 
pathology related to the service-connected corneal scar of 
the left eye that has not already been contemplated.  
Consequently, there is no indication that the veteran has an 
unhealed eye injury; an evaluation under 38 C.F.R. § 4.84a 
(Diagnostic Code 6009) (2002) may not be assigned.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO as well as his representative's 
statements regarding the severity of the left eye disability.  
While a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under pertinent rating criteria or 
the nature of the service-connected pathology is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Given the record as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an increased rating.  The Board concludes 
that, for the reasons set out above, the preponderance of the 
evidence is against the claim for an increased rating.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for a corneal scar of the 
left eye on account of considerations outside the schedular 
rating criteria.  The Board, however, finds that the evidence 
does not tend to show that the service-connected disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2002).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that the 
service-connected disability resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2002).  In the veteran's case, there is no indication that 
service-connected left eye problems are so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under § 3.321(b).  As noted above, 
there is no evidence that the nature and severity of these 
symptoms are beyond what is contemplated by the applicable 
criteria.  It is not shown by the evidence that the appellant 
has required frequent hospitalization for his left eye 
disability, or that there has been any significant or regular 
outpatient treatment for this disability.  In view of these 
findings and in the absence of evidence of extraordinary 
symptoms, the Board concludes that the schedular criteria 
adequately contemplate the nature and severity of the 
veteran's service-connected left eye disability.  Therefore, 
the Board concludes that a remand to the RO for referral of 
the issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  In this regard, it should be pointed 
out that the question of whether new and material evidence 
has been presented is a jurisdictional question for the 
Board.  See Barnett, 8 Vet. App. at 4; Butler, 9 Vet. App. at 
167.  Even the VCAA recognizes this.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).  Consequently, because the Board may not 
address the underlying claim until new and material evidence 
has been presented, a remand to have the RO address the new 
law in the context of this specific application to reopen is 
not necessary.  This is especially so because of the grant of 
the application to reopen.

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen 

previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) 

(codified as amended at 38 C.F.R. § 3.159(b) (2002)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claims and of the 
elements necessary to be granted the benefits sought.  This 
is evidenced by the rating action of April 2000; a statement 
of the case issued in February 2002; and a supplemental 
statement of the case issued in June 2002, which informed him 
of the applicable law and regulations.  Specifically, the RO 
notified the veteran of the development of his claims, the 
type of evidence needed to prove his claims, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d) (2002)).  In this case, however, 
there is no outstanding evidence to be obtained, 

either by VA or the veteran, with respect to the increased 
rating claim.  The Board finds that VA has obtained all 
records from sources identified by the veteran, including his 
post-service VA treatment records.  Moreover, the veteran has 
been afforded a VA examination to evaluate the severity of 
his service-connected left eye disability in May 2002.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran with respect to the increased 
rating claim.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions, 
other than that already requested of him.  Moreover, there is 
no indication in the record that there is evidence that could 
be secured that would alter in the least the record upon 
which this appeal turns.  After a review of the evidence, the 
Board is not aware of any such evidence and concludes that VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of the case 
and further expending of VA's resources are not warranted.  




								(Continued on next 
page)

ORDER

New and material evidence having been submitted, the 
application to reopen a claim of service connection for PTSD 
is granted.

An increased rating for a corneal scar of the left eye is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

